Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Allowable Subject matter
1a. Claims 1-23 are allowed under condition that Applicant overcomes the provisional non-statutory double patenting rejections described in Sec 2a-2c below.

Provisional Non-Statutory Double Patenting Rejections
2a. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2b. Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Application No. 12/626,555, inventor Lomavey etc. filed on 6/25/2018 (hereinafter Lomayev ‘555) in view of Eitan (US 20170257201 A1, hereinafter Eitan). This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

2c. Regarding Claims 1-23, the claims are not patentably distinct with Lomayev ‘555 Claims 51-75. See the following comparison table. The difference of relevant claims between instant applicant and Lomayev ‘555 are underlined and are discussed following the table and are obvious in view of Eitan.


Table 1 Provisional Non-Statutory Double Patenting Comparison
Instant Application 16/910,269
Parent Application 16/626,555
1, An apparatus comprising: 
a processor comprising logic and circuitry configured to cause an Enhanced Directional Multi-

determine a count of data pad bits for a user based on a count of Low-Density Parity-Check (LDPC) codewords for the user, a length of a Physical Layer (PHY) Service Data Unit (PSDU) for the user, an LDPC codeword length, a repetition factor for the user, and an LDPC code rate for the user;  

determine a scrambled PSDU for the user by scrambling a concatenation of the PSDU for the user with a first plurality of zero bits, a count of zero bits in the first plurality of zero bits is equal to the count of data pad bits for the user;  

convert bits of the scrambled PSDU for the user into a plurality of LDPC codewords;  



generate a coded bitstream based on the plurality of LDPC codewords;  

determine a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user, the count of LDPC codewords for the user, and the LDPC codeword length;  
























generate encoded padded bits by concatenating bits of the coded bitstream with a second plurality of zero bits, a count of zero bits in the second 

transmit an EDMG SC PHY Protocol Data Unit (PPDU) based on the encoded padded bits;  and a memory to store information processed by the processor.

a processor comprising logic and circuitry configured to cause an Enhanced Directional 

determine a count of data pad bits for a user based on a count of Low-Density Parity-Check (LDPC) codewords for the user, a length of a Physical Layer (PHY) Service Data Unit (PSDU) for the user, an LDPC codeword length, and an LDPC code rate for the user;  

determine a scrambled PSDU for the user by scrambling a concatenation of the PSDU for the user with a first plurality of zero bits, a count of zero bits in the first plurality of zero bits is equal to the count of data pad bits for the user;  

convert the scrambled PSDU for the user into a plurality of LDPC codewords according to the LDPC codeword length and the LDPC code rate for the user;  

generate a coded bitstream based on the plurality of LDPC codewords;  

determine a count of coded pad bits for the user based on a count of Orthogonal Frequency Division Multiplexing (OFDM) symbols for the user, the count of LDPC codewords for the user, and the LDPC codeword length;  

Eitan discloses about single carrier, see:
[0037] In the case of a single carrier (SC) transmission mode, the L-CEF includes a Gu.sub.512 sequence (consisting of the following concatenated Golay sequences (-Gb.sub.128, -Ga.sub.128, Gb.sub.128, -Ga.sub.128)) followed by a Gv.sub.512 sequence (consisting of the following concatenated Golay sequences (-Gb.sub.128, Ga.sub.128, -Gb.sub.128, -Ga.sub.128)), and ending with a Gv.sub.128 (same as -Gb.sub.128) sequence. In the case of an orthogonal frequency division multiplexing (OFDM) transmission mode, the L-CEF includes a Gv.sub.512 sequence followed by a Gu.sub.512 sequence, and ending with a Gv.sub.128 sequence. The L-CEF assists a receiver in estimating the transfer function or frequency response of a channel through which a data frame is transmitted. 



generate encoded padded bits by concatenating the coded bitstream with a second plurality of zero bits, a count of zero bits in the second 

transmit an EDMG OFDM PHY Protocol Data Unit (PPDU) based on the encoded padded bits;  and a memory to store information processed by the processor. 


(MU) PPDU comprising a plurality of user PPDUs for a respective plurality of users. 

52, The apparatus of claim 51, 
wherein the EDMG OFDM PPDU comprises a Multi User (MU) PPDU comprising a plurality of user PPDUs for a respective plurality of users. 

3, The apparatus of claim 2 configured to cause the EDMG STA to align all of the plurality of user PPDUs in time. 

53, configured to cause the EDMG STA to align all of the plurality of user PPDUs in time. 

4, The apparatus of claim 2 configured to cause the EDMG STA to align all of the plurality of user PPDUs in time by padding one or more user PSDUs. 

54, The apparatus of claim 52 configured to cause the EDMG STA to align all of the plurality of user PPDUs in time by padding one or more user PSDUs. 

5, The apparatus of claim 2 configured to cause the EDMG STA to determine a maximum number of SC symbol blocks over all users, and set the count of SC symbol blocks for the user based on the maximum number of SC symbol blocks over all users. 

55, The apparatus of claim 52 configured to cause the EDMG STA to determine a maximum number of OFDM symbols over all users, and set the count of OFDM symbols for the user based on the maximum number of OFDM symbols over all users. 

6, The apparatus of claim 5 configured to cause the EDMG STA to determine a count of pad SC symbol blocks for the user by subtracting the count of SC symbol blocks for the user from the maximum number of SC symbol blocks over all users. 

55, The apparatus of claim 52 configured to cause the EDMG STA to determine a maximum number of OFDM symbols over all users, and set the count of OFDM symbols for the user based on the maximum number of OFDM symbols over all users.
7, The apparatus of claim 1, wherein the EDMG SC PPDU comprises a Single User 
(SU) PPDU for the user. 

57, The apparatus of claim 51, wherein the EDMG OFDM PPDU comprises a Single User (SU) PPDU for the user.



8, The apparatus of claim 1 configured to cause the EDMG STA to determine the 
count of data pad bits for the user, denoted NDATA_PADiuser, as follows: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein N.sub.CW denotes the count of LDPC codewords for 
the user, L.sub.CW denotes the LDPC codeword length, .rho..sub.iuser user 
denotes the repetition factor for the user, R.sub.iuser denotes the LDPC code 

user. 


configured to cause the EDMG STA to determine the count of data pad bits for the user, denoted N.sub.DATA_PADiuser, as follows: 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein N.sub.CW denotes the count of LDPC codewords for the user, L.sub.CW 
denotes the LDPC codeword length, R.sub.iuser denotes the LDPC code rate for 
the user, and Length.sub.iuser denotes the length of the PSDU for the user. 

9, The apparatus of claim 1 configured to cause the EDMG STA to determine the count of LDPC codewords for the user based on the length of the PSDU for the user, the LDPC codeword length, the repetition factor for the user, and the LDPC code rate for the user. 

59, The apparatus of claim 51 
configured to cause the EDMG STA to determine the count of LDPC codewords for the user based on the length of the PSDU for the user, the LDPC codeword length, and the LDPC code rate for the user. 

10, The apparatus of claim 1, wherein the LDPC codeword length is 672 or 1344. 

62, The apparatus of claim 51, 
wherein the LDPC codeword length is 672 or 1344. 

11, The apparatus of claim 1, wherein the LDPC codeword length is 624 and the LDPC code rate for the user is 7/8. 

63, The apparatus of claim 51, 
wherein the LDPC codeword length is 624 and the LDPC code rate for the user is 7/8. 

12, The apparatus of claim 1, wherein the LDPC codeword length is 1248 and the 
LDPC code rate for the user is 7/8. 

64, The apparatus of claim 51, 
wherein the LDPC codeword length is 1248 and the LDPC code rate for the user is 7/8. 

13, The apparatus of claim 1 configured to cause the EDMG STA to transmit the 
EDMG SC PPDU over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45 GHz. 

65, The apparatus of claim 51 
configured to cause the EDMG STA to transmit the EDMG OFDM PPDU over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45 GHz. 

14, The apparatus of claim 13 configured to cause the EDMG STA to transmit the 
EDMG SC PPDU over a channel bandwidth of 4.32 GHz, 6.48 GHz, or 8.64 GHz. 

66, The apparatus of claim 65 
configured to cause the EDMG STA to transmit the EDMG OFDM PPDU over a channel bandwidth of 4.32 GHz, 6.48 GHz, or 8.64 GHz. 

15, The apparatus of claim 1 comprising a radio, the processor configured to cause the radio to transmit the EDMG SC PPDU. 

67, The apparatus of claim 51 
comprising a radio, the processor configured to cause the radio to transmit the EDMG OFDM PPDU. 

16, The apparatus of claim 15 comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system. 

68, The apparatus of claim 67 
comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system. 

Claims 17-21 are rejected based on the same rationales of Claims 1-16.

Claims 22-23 are rejected based on the same rationales of Claims 1-16.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lomayev ‘555’s method for communicating a physical layer protocol data unit with Eitan’s method for transmitting extended directional multi-gigabit packets with the motivation being to improves overall throughput of the network (Eitan, Abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jung Liu/
P Examiner
AU 2473